Citation Nr: 1119107	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-04 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1940 to October 1945.  He died in August 2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and December 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for the Veteran's cause of death.

In March 2010, the appellant and her son testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  The Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such newly received evidence.     

The Board notes that the RO initially denied the appellant's service connection claim in a March 2006 rating decision; however, before the March 2006 denial became final, the service connection claim was reconsidered and again denied in a December 2006 rating decision upon the submission of further evidence by the appellant.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  The appellant perfected an appeal of the March 2006 and December 2006 decisions.  Thus, the issue of service connection for the cause of the Veteran's death is appropriately captioned above. 


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The appellant seeks service connection for the cause of the Veteran's death.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the service connection claim for the Veteran's cause of death so that the appellant is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, the Board notes that the appellant indicated that the Veteran received treatment for his lung conditions, to include asthma, pneumonia, and COPD, from private practitioners, to include Dr. J. Rowlands and Dr. K.E. Demirjian in Tacoma, Washington.  See March 2010 Board Hearing Transcript.  Review of the evidence of record reveals a private treatment letter from Dr. K.E. Demirjian dated April 2010, in which he indicates that he treated the Veteran since the mid-1990s, but further review of the claims folder is negative for any other treatment records from Dr. K.E. Demirjian.  Review of the claims folder is also negative for any treatment records from Dr. J. Rowlands.  Such records may be pertinent to the appellant's service connection claim for the cause of the Veteran's death.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Consequently, the Veteran's complete treatment records relating to his lung conditions, to include asthma, pneumonia, and COPD, from private practitioners, to include Dr. J. Rowlands and Dr. K.E. Demirjian in Tacoma, Washington, should be obtained and associated with the claims folder.   

When a Veteran dies from a service-connected disability, the Secretary shall pay DIC for such Veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.312(a) (2010).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  Id.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

The Veteran's certificate of death reflects that he died in August 2005 as a result of acute myeloid leukemia (immediate cause of death).  Pneumonia was listed as a significant condition contributing to the Veteran's death, but not resulting in the underlying cause of death.  An autopsy was not performed.  See August 2005 Certificate of Death.  At the time of his death, service connection was in effect for a lung disability, initially service-connected as COPD and changed to asthma, a tonsillectomy with chronic pharyngitis, cataracts, varicocele, and otitis media.  See December 1991 Rating Decision; March 1999 Rating Decision.

The appellant contends that if the Veteran's service-connected lung disability of COPD/asthma was not the principal cause of death, then it at least contributed substantially or materially, that it combined to cause his death, or that it aided or lent assistance to the production of the Veteran's death, specifically his contributing cause of death of pneumonia.  The appellant also claims that the Veteran's pneumonia, a significant condition contributing to his death, was related to his active duty service.  

The Board notes that the claims folder includes an April 2010 Private Treatment Letter from Dr. K.E. Demirjian opining that the Veteran's contributory cause of death of "pneumonia was due in part to his underlying COPD [chronic obstructive pulmonary disease]" and noted that the Veteran was diagnosed with COPD predominantly asthmatic bronchitis.  See April 2010 Private Treatment Letter from Dr. K.E. Demirjian.  However, the private practitioner provided no rationale for such opinion and did not indicate whether the Veteran's pneumonia, a significant condition contributing to death is related to the Veteran's asthma disability.  Further review of the claims folder is negative for any other medical opinion regarding the appellant's contentions.     

The AMC/RO should make arrangements to send the Veteran's claims folder to a VA examiner for an opinion as to whether the Veteran's service-connected lung disability, initially service-connected as COPD and changed to asthma, was etiologically related to his death, to include whether the service-connected lung disability, initially service-connected as COPD and changed to asthma, was the principal cause of death, contributed substantially or materially, that it combined to cause his death, or that it aided or lent assistance to the production of the Veteran's death.  The VA examiner should also provide an opinion as to whether any pneumonia disability is related to the Veteran's active duty service.  

In addition, adequate notice under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010), 38 C.F.R. § 3.159 (2010), and relevant case law has not been provided as it pertains to the DIC claim for service connection for the Veteran's cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp, 21 Vet. App. at 352-53 (2007).  After the appellant filed her claim to reopen the service connection claim for the Veteran's cause of death, a notice letter with such information was not provided to the appellant.  Further, the notice letter provided to the appellant on October 2005 in conjunction with her initial claim did not include this information.  Thus, corrective notice is required.   

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  The appellant should be provided with proper VCAA notice that informs her of the evidence and information necessary to establish entitlement to service connection for the Veteran's cause of death.  Specifically, the notice should include (1) a statement of the conditions  for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Such notice should also include notice of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  VBA should also contact the appellant and request that she identify all treatment for the Veteran's lung conditions, to include asthma, pneumonia, and COPD, including private treatment from Dr. J. Rowlands and Dr. K.E. Demirjian in Tacoma, Washington (identified by the Veteran in the March 2010 Board Hearing Transcript).  The appellant should be allowed the opportunity to submit these records herself or to provide VA authorization to obtain any records so identified.  Any additional medical records so obtained should be associated with the claims folder.  

To the extent there is an attempt to obtain records that is unsuccessful, the claims folder should contain documentation of the attempts made.  The appellant and her representative should also be informed of the negative results, and should be given an opportunity to obtain the records.

3.  After the above development has been completed, the claims folder should be provided to a VA examiner to determine whether the Veteran's service-connected lung disability, initially service-connected as COPD and changed to asthma, was etiologically related to his death (including pneumonia), to include whether the lung disability, initially service-connected as COPD and changed to asthma, was the principal cause of death, contributed substantially or materially, that it combined to cause his death, or that it aided or lent assistance to the production of the Veteran's death.  The VA examiner should also provide an opinion as to whether the Veteran's acute myeloid leukemia pneumonia disabilities are related to the Veteran's active duty service.  The entire claims file must be reviewed by the examiner and the report should state that such review has been accomplished.  A complete rationale should be provided for any opinion.

Specifically, the VA examiner should provide an opinion with complete rationale for the following questions:

(A) Is it at least as likely as not that the Veteran's service-connected lung disability, initially service-connected as COPD and changed to asthma, caused or contributed substantially or materially to his death from acute myeloid leukemia in August 2005, or is such a relationship unlikely?

(B) If you determine that the Veteran's service-connected lung disability, initially service-connected as COPD and changed to asthma, was not the principal cause of death, it is at least as likely as not  that the Veteran's service-connected lung disability, initially service-connected as COPD and changed to asthma, combined to cause death; or that it aided or lent assistance to the production of the Veteran's death?

(C)  Is it at least as likely as not that the disability causing the Veteran's death, specifically acute myeloid leukemia, is related to his active duty service, or is such a relationship unlikely?

(D) Is it at least as likely as not that the pneumonia disability, a significant condition contributing to the Veteran's death, is related to his active duty service, to include the service-connected lung disability, initially service-connected as COPD and changed to asthma,  or is such a relationship unlikely?

4.  The AMC/RO should then readjudicate the service connection claim for the Veteran's cause of death, in light of all evidence of record.  The appellant and her representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


